Name: Commission Regulation (EC) No 2602/94 of 26 October 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/10 27. 10. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 2602/94 of 26 October 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1886/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 3624/93 (3), as last amended by Regulation (EC) No 2312/94 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3624/93 to the quota ­ tions and other information known to the Commission HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 7 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p . 1 . (2) OJ No L 197, 30. 7. 1994, p . 30 . (3) OJ No L 328 , 29. 12. 1993, p . 42. (4) OJ No L 252, 28 . 9 . 1994, p . 1 . 27. 10 . 94 Official Journal of the European Communities No L 276/11 ANNEX to die Commission Regulation of 26 October 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 45 from 7 to 13 November 1994 Week No 46 from 14 to 20 November 1994 Week No 47 from 21 to 27 November 1994 Week No 48 from 28 November to 4 December 1994 0104 10 30 (') 60,310 60,719 61,175 62,308 0104 10 80 0 60,310 60,719 61,175 62,308 0104 20 90 0 60,310 60,719 61,175 62,308 0204 10 00 0 128,320 129,190 130,160 132,570 0204 21 00 0 128,320 129,190 130,160 132,570 0204 22 10 0 89,824 90,433 91,112 92,799 0204 22 30 0 141,152 142,109 143,176 145,827 0204 22 50 0 166,816 167,947 169,208 172,341 0204 22 90 0 166,816 167,947 169,208 172,341 0204 23 00 0 233,542 235,126 236,891 241,277 0204 50 110 128,320 129,190 130,160 132,570 0204 50 13 0 89,824 90,433 91,112 92,799 0204 50 15 0 141,152 142,109 143,176 145,827 0204 50 19 0 166,816 167,947 169,208 172,341 0204 50 31 0 166,816 167,947 169,208 172,341 0204 50 39 0 233,542 235,126 236,891 241,277 0210 90 11 0 166,816 167,947 169,208 172,341 0210 90 19 0 233,542 235,126 236,891 241,277 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.